DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 21-40 have been presented for examination on the merits. 

Claim Objections
Claims 24-26 are objected to for capitalizing the term “Individual”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claims 21-40 are indefinite for lacking the proper components. The claims are drawn to a composition without indicating what the composition comprises. The wherein clause does not compensate for the missing elements. 
Claim 21 recites the limitation "the concentration of chlorine" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Chlorine is not recited preceding to its concentration values in the claim. 
Claim 21 recites the limitation "on the basis of breathing air" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Breathing air is not recited as a component of the composition preceding to its recitation in the claim. 
Claims 21-40 are indefinite for reciting a concentration of chlorine on the basis of breathing air for 15 minutes. Claims are directed to a pharmaceutical composition wherein the concentration based on its administration fail to indicate whet the concentration of the chlorine in the composition is. 
Claims 27 and 40 are indefinite for reciting “claimed in any claim of 21”. 
Claim 28 is indefinite for reciting a pharmaceutical composition comprising an effective amount of chlorine. This is indefinite because it is not clear what the amount of chlorine is effective for. The claim is a composition not a method. 
Claims 29-30 recite the limitation "the chlorine content" in the composition of claim of 28.  There is insufficient antecedent basis for this limitation in the claim. Claim 28 does not recite a chlorine content.
Claim 36 is indefinite for reciting the concentration of stabilizing agent in percentage without indicating what the said percentages are based on. That is are they based on the total weight of the composition, based on part of the composition such as the added components, or else. 
Claim 38 recites the limitation "the pH of solution" in the composition of claim of 28.  There is insufficient antecedent basis for this limitation in the claim. Claim 28 does not recite a solution.
Claim 40 recites the limitation "to the subject" in the composition of claim of 21.  There is insufficient antecedent basis for this limitation in the claim. Claim 21 does not recite a subject and claim 40 does not recite a subject before this recitation. The claims should read administered to a subject, instead of to the subject.  

Claim Interpretation
Claims 21-39 are drawn to a pharmaceutical composition. Claim 40 is drawn to a method of treating respiratory viral infe4ction by administering to the subject in need thereof the pharmaceutical composition of claim 21. 
A composition claim is examined based on its components and its concentrations in the composition. Claim 21 and the depending claims are all directed to a composition administered by inhalation in an individual, wherein the concentration of chlorine is in the range of 0.1 to 2ppm on the basis of breathing air. However, there is no support in the claim as to the composition comprising chlorine and breathing air. The wherein clause of the concentration (which is in fact a rate of delivery) does not remedy this missing element. Also, the concentration rage based on breathing air for 15 minutes does not elude to the concentration of chlorine in the composition. 
Accordingly, claim 21 and depending claims are in effect drawn to a pharmaceutical composition. The administration, the range for 15 minutes, the interval, the treatment period, effective amount, as liquid or mist, amber glass vial, etc, are not given weight as they do not materially affect the composition. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-31, 33-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RU 2665959 (hereinafter RU ‘959).

RU ‘959 teach pharmaceutical spray for the emergency prevention of acute respiratory viral infections, containing water, characterized in that it contains sodium chloride and sodium hypochlorite solution with pH equal to 8.0–10.0, an active chlorine concentration of 0.30–0.60 mg/l and a droplet size of 90–110 mcm, the spray components are in a certain ratio, in wt. % (See abstract).
As a means of preventing acute respiratory viral infections, which has a higher prophylactic effect, a spray of sodium hypochlorite solution is suggested.
In Example 1, it is disclosed that a 0.9% aqueous solution of sodium chloride having a pH of 7.4 (after alkalization) was added to a sodium hypochlorite solution with a sodium hypochlorite concentration of 0.030% in 0.9% was obtained. The pH of the resulting solution was 8.0. The solution was placed in a spray container made of opaque plastic.
It is also disclosed that the spray was applied 2 times a day: in the morning and in the evening at 17-20 hours (after contacts). The spray dispenser was designed for 0.5 ml of solution. Before spraying, the cap is removed from the bottle and put on the metering valve. For this, the inhaler had to be administered as close to the tonsils as possible. The bottle had to be held upright. Before injection, you should hold your breath and press the spray valve sharply, twice, directing the nozzle of the dispenser in different directions. The nasal cavity was treated by spraying the solution into the nasal passages. Prevention was carried out for 20 days. Moreover, irrigation continued with the test subjects, against the background of the traditional treatment of acute respiratory viral infections (See page 3, 4th para from bottom). 
Spray for emergency prevention of acute respiratory viral infections, containing water, characterized in that it contains sodium chloride and sodium hypochlorite solution with a pH of 8.0-10.0, an active chlorine concentration of 0.30-0.60 mg / L and size drops of 90-110 microns, with the following ingredients, wt.%: sodium hypochlorite 0.030-0.060, sodium chloride 0.8-1.0, water the rest up to 100.0 (see page 1, claim). 

Claims 21-31, 33-34 and 36-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alliger (US 20160074432). 

Alliger teach the use of chlorine dioxide containing solutions which are useful in the treatment or inhibition of sinusitis, especially chronic sinusitis in subjects or patients, an effective amount of chlorine dioxide is delivered to the tissues within or surrounding the sinus cavities of a patient or subject (See [0018]).
The disclosure provides compositions which can be applied in several ways to reduce inflammation and infection in the nasal, oral and sinus cavities, resulting in a particularly useful for the treatment and/or inhibition of sinusitis. The resulting illness may be bacterial, viral or fungal and may expand to entire respiratory system (See [0004] and [0013]).
Alliger teach that the said compositions can be presented in two parts, i.e., an acid part and a chlorite salt part, such that when the two part composition is mixed, chlorine dioxide is produced. The mixed composition is administered to a patient as an oral or nasal spray, an aerosol, as steam, as vapor, etc. (See [0020]). 
Alliger teach that in order to maintain the substantially same concentration of ClO2 within the range of about 10 ppm to about 20 ppm from the first few seconds up to about a minute or so after the initial formation of chlorine dioxide for up to 2 or 3 days, the composition comprises a carbohydrate, including a sugar such as ribose, sodium chlorite and acid to provide a pH within the range of about 5.5 to about 6.5. In preferred aspects chlorite is included in an amount ranging from about 0.1% to about 0.3%. The said solution is held preferably in a small spray bottle (See [0021]).
Alliger teach that an effective amount of chlorine dioxide ranges from about 1 ppm to about 100 ppm, preferably about 2 ppm to about 50 ppm (See [0023]). 
Two particularly preferred salts of chlorites include sodium chlorite and potassium chlorite, although other salts of chlorite may also be used (See [0025]). 
A method of treating or inhibiting sinusitis in a patient or subject, wherein said chlorine dioxide is produced by combining a first aqueous solution comprising an acid and a disproportionation agent and a second aqueous solution comprising a salt of chlorite, said composition, after combining said first and second solution, having a pH of about 4.0 to about 6.5 (See claim 20). The said method wherein said chlorine dioxide is produced at a concentration of about 5 ppm to about 30 ppm chlorine dioxide (See claim 22).
      Stabilized chlorine dioxide products are prepared by buffering sodium chlorite with carbonate or phosphate and hydrogen peroxide (See [0094]).
       Alliger teach that to make active chlorine dioxide, an acid is mixed with chlorite, which slowly releases the gas. The gas is then captured in a solution or gel, preferably in solution (See [0095]). 
The said compositions comprise, an effective amount of chlorine dioxide, and residual acid, a residual salt of chlorite, and optionally, flavoring agents and mucus looseners, such as sodium carbonate/sodium bicarbonate among other optional components (See [0104]). 
The said chlorine dioxide solution may be used directly or diluted by adding water, depending upon the route of administration e.g., gargle, nasal spray, steam inhalation, etc, (See [0101]). 
	 Alliger teach that the route of administration may be oral (by gargling), by inhalation and/or by nose drops, nasal spray or liquid lavage, etc, (See [0106]).
      Aeorosol machines are able to substitute for spraying compositions into the nose and onto the sinus and contiguous/adjacent membranes by emitting a mist or chlorine dioxide vapor from steam vaporizers or humidifiers. However, chlorine dioxide may produce irritation in the lungs in large enough quantity or time of exposure. Since most of the moist air hitting the nose in this case is probably gas, people breathing the vapor would need to be careful to notice any lung irritation. For the present, breathing the vapor should be limited to about 15 seconds or less. This method also proves useful in the treatment of asthma (See [0110]).
    Regardless of the route of administration of chlorine dioxide containing compositions, acute sinusitis usually should be treated for about 1 day or longer, preferably about 1-15 days, or at least about 2 weeks and in many instances for 3-4 weeks or longer (See [0107]). 
     After realizing that infections anywhere in the respiratory tract were interrelated, and the same microorganisms could be found elsewhere in the mouth, throat or sinuses, it became important to treat infection in all respiratory areas. 
It is disclosed that gargling and spraying with said chlorine dioxide compositions at the first sign of a cold or respiratory infection would immediately stop the spread of infection, and prevent setting the stage for further intrusion or obstruction of the nasal passages (See [0143]). 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over RU 2665959 (hereinafter RU ‘959) as applied to claims 21-31 above, and further in view of Robson et al (3,276,949).

RU ‘959’s teachings are delineated above and incorporated herein. RU ‘959 lack a specific disclosure on the source of chlorine being calcium hypochlorite with sodium sulphate. However, this was known in the art as shown by Robson et al. 

Robson et al teach novel tablets compounded of calcium hypochlorite and sodium sulfate and inert diluent salts (See abstract).
Robson et al disclose that to prepare sodium hypochlorite, calcium hypochlorite is dissolved in Water and sodium sulfate is added. The said tablet in water dependably introduces a predetermined dosage of available chlorine. The said tablet comprises a core and the core mixture is produced by intimately admixing 0:8 to 2 parts by weight of particles of anhydrous sodium sulfate and one part by weight of particles of calcium hypochlorite. Suitable calcium hypochlorite contains 70 % or more of available chlorine (See Col. 2, lines 9-11, 35-37 and 52-72).

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Robson et al with that of RU ‘959 to arrive at the instant invention. It would have been obvious to so because RU ‘959 teach compositions comprising agents including sodium hypochlorite   which releases chlorine for disinfecting effect and reducing/killing microbial infections.  Robson et al also teach that sodium hypochlorite releases chlorine for disinfection and is made by combining calcium hypochlorite and sodium sulfate. 
Accordingly, one of ordinary skill in the art is more than motivated to prepare sodium hypochlorite from the admixture of calcium hypochlorite and sodium sulfate as taught by Robson et al with a reasonable expectation of success. 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claims 21-40 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                    /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616


T